Citation Nr: 1709523	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  14-34 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Marine Corps from August 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy.

The appellant filed a timely Notice of Disagreement (NOD) in August 2013.  A Statement of the Case (SOC) was issued in August 2014.  The appellant submitted a timely VA Form 9 and additional medical evidence in October 2014.

Although the claim of service connection for residuals of pulmonary tuberculosis was certified to the Board as a new claim, because this claim was previously denied by the RO in a final May 1960 rating decision, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized the issue as set forth on the cover page of this decision.  In light of the favorable determination below, no prejudice to the appellant has resulted by the Board's recharacterization of the issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issue of entitlement to service connection for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy on the merits, to include as a result of asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1960 rating decision, the RO denied service connection for pulmonary tuberculosis.  The appellant was duly notified of the RO's determination and his appellate rights in a March 1960 letter, but he did not appeal, nor was new and material evidence received in the following year.

2.  Evidence received since the final March 1960 rating decision denying service connection for pulmonary tuberculosis relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy.


CONCLUSIONS OF LAW

1.  The March 1960 rating decision denying service connection for pulmonary tuberculosis is final.  38 U.S.C. § 4005(b) (1958) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104 (1956 and Supp. 1960) (currently 38 C.F.R. §§ 3.104, 20.1103 (2016)).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims and Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

A.  Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


B.  Analysis

As set forth above, in a March 1960 rating decision, the RO denied service connection for pulmonary tuberculosis, as it found that the appellant's condition was neither incurred in nor aggravated by service.  The appellant and his representative were notified of the RO's determination and of his appellate rights in a March 1960 letter, but he did not appeal.  Nor was new and material evidence received within the applicable time period.  

The Board notes the appellant's assertion in his February 2013 statement that he did not receive notice of the March 1960 rating decision until he was released from the state tuberculosis hospital, too late to file an appeal.  While the Board is sympathetic to this assertion, the record reflects that the March 1960 notification was sent to the appellant at his official address of record.  In addition, a copy of that notification was provided to his representative.  Neither the appellant nor his representative, however, appealed the rating decision within the applicable time period or sought an extension to do so.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (holding that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach); see also Mason v. Brown, 8 Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (holding that a claimant's statement of nonreceipt, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process).  Under these circumstances, the Board finds that the appellant's statements cannot serve to vitiate the finality of the March 1960 rating decision.  Thus, that decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in March 1960.  That evidence includes the appellant's February 2013 Statement in Support of Claim which describes in-service asbestos exposure.  

This evidence is new, as the evidence before the RO at the time of its March 1960 decision did not include an allegation that the appellant had been exposed to asbestos in service.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  The appellant's claim was denied in March 1960 because there was no evidence of an in-service disease, event, or injury.  This new assertion of asbestos exposure is evidence of an in-service event.

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination to determine if the appellant's current disability of post-surgery residuals of pulmonary tuberculosis was incurred in or caused by service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy, to include as a result of asbestos exposure, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.



ORDER

New and material evidence has been received and the claim for service connection for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy, to include as a result of asbestos exposure, is reopened.


REMAND

As set forth above, the appellant has asserted that his post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy, may be related to asbestos exposure during service.  Specifically, he recalls that he was stationed aboard the U.S.S. Wyoming during active duty, a ship that was old and contained asbestos insulation.  The appellant's military personnel records confirm that he served aboard the U.S.S. Wyoming and that his military occupational specialty was armorer.  The post-service record on appeal show that in 

The appellant has not yet been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that a VA medical examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service or a service-connected disability but is lacking in specificity to support a decision on the merits).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the appellant for a VA medical examination to determine the nature and etiology of any current respiratory disability, to include post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy.  

Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination. 

After examining the appellant and reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability, to include post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy, was incurred during the appellant's service, or was a result of an in-service disease, event, or injury, to include asbestos exposure.  For purposes of the examination, please treat the appellant's recollections of asbestos exposure aboard the U.S.S. Wyoming as credible.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.

2.  After completing any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought is not granted in full, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


